Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: in pg. 11, lines 4-5 and pg. 14, line 29, “teta” should be “theta”.  
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
In line 8 of claim 1, “synthetic transmit focusing circuitry, coupled to” should be “synthetic transmit focusing circuitry coupled to”;
In line7 of claim 1, “in response to a transmit beam” should be “in response to a transmit ultrasound beam”;
In line 13 of claim 1, “for the different points int the image field” should be “for the different points in the image field”; and 
In line 3 of claim 4, “in order to device an angular spectrum” should be “in order to derive an angular spectrum”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20060106309 A1, published May 18, 2006) in view of Cooley et al. (US 6432056 B1, published August 13, 2002) and Shi et al. (US 20120165670 A1, published June 28, 2012), hereinafter referred to as Liu, Cooley, and Shi, respectively. 
Regarding claim 1, Liu teaches an ultrasound imaging system (Fig. 1, system 10) which maps speed of sound variation in an image field comprising: 
a transducer array probe (Fig. 1, transducer 14 is equated to transducer array probe; see para. 0017 – “The transducer 14 is a multi-element transducer array, such as a one-dimensional, 1.25, 1.5, 1.75 or two dimensional ultrasound imaging array.”); 
a transmit beamformer coupled to the probe and adapted to transmit ultrasound beams which encompass a plurality of adjacent receive line locations (Fig. 1, transmit 12 is equated to transmit beamformer, and coupled to transducer 14 (probe); see para. 0037 – “Transmitted acoustic energy reflects off of structures or tissue along the transmit beam. Echoes that impinge on the transducer are received and used to simultaneously or substantially simultaneously generate a plurality of receive beams along multiple scan lines. For example, 2, 3, 4, 8 or more receive beams are formed in response to each transmitted broad beam.” Where transmit ultrasound beams (transmitted broad beam) encompass a plurality of adjacent receive line locations (2 or more receive beams formed in response to transmit beam)); 
a multiline beamformer coupled to the probe and adapted to produce a plurality of adjacent multilines in response to a transmit beam (Fig. 1, receive beamformer 16 is equated to multiline beamformer, and coupled to transducer 14 (probe); see para. 0037 – “Transmitted acoustic energy reflects off of structures or tissue along the transmit beam. Echoes that impinge on the transducer are received and used to simultaneously or substantially simultaneously generate a plurality of receive beams along multiple scan lines. For example, 2, 3, 4, 8 or more receive beams are formed in response to each transmitted broad beam.” To produce a plurality of adjacent multilines (plurality of receive beams along multiple scan lines) in response to a transmit beam); 
a phase aberration estimator, coupled to receive multilines produced by the multiline beamformer and adapted to estimate phase variation at points in an image field (Fig. 1, 
a display, coupled to the phase aberration estimator (Fig. 1, display 22 coupled to processor 18 (which can include phase aberration estimator) via the image processor 20 and receive beamformer 16 (multiline beamformer)). 
Liu does not explicitly teach: 
synthetic transmit focusing circuitry, coupled to the multiline beamformer and adapted to produce image signals with a transmit focus effect; 
a phase aberration estimator, in where the phase variation corresponding to a variation in the phase of an angular spectrum in the frequency domain for the different points in the field, and to produce a map of the variation; and 
a display adapted to display the map of the phase variation.
Whereas, Cooley, in the same field of endeavor, teaches synthetic transmit focusing circuitry, coupled to a multiline beamformer and adapted to produce image signals with a transmit focus effect (Fig. 17, synthetic transmit focusing circuitry (transmit focus) coupled to multiline beamformer 216 via oversteering and focus delays 218; see col. 3, lines 65-67 – “The weighted echo samples are then coherently combined by a summing circuit 119 to form a coherent scanline with the extended focal properties of a synthetic transmit focused scanline. The scanline signals are bandpass filtered, detected and displayed in an ultrasound image.” scanline signals with focal properties of a synthetic transmit focused scanline are equated to image signals with a transmit focus effect). 

Li in view of Cooley does not explicitly teach: 
a phase aberration estimator, in where the phase variation corresponding to a variation in the phase of an angular spectrum in the frequency domain for the different points in the field, and to produce a map of the variation; and 
a display adapted to display the map of the phase variation.
Whereas, Shi, in the same field of endeavor, teaches: 
a phase aberration estimator, in where the phase variation corresponding to a variation in the phase of an angular spectrum in the frequency domain for the different points in the field, and to produce a map of the variation (see col. 1, para. 0136 – “Then the aberration can be described in terms of a phase (shift) and amplitude (attenuation) per element per frequency. Means for measuring this aberration have been described in connection with the phase delay map 402. So, the aberration map Ab(x,ω) in 1D along spatial dimension x and at angular temporal frequency ω can be written in the following form…Eq. (a), A(x,ω) being the amplitude (attenuation) term and ϕ(x,ω) the phase (aberration) term.” So phase variation (aberration) corresponding to variation in phase of an angular spectrum in the frequency domain (angular temporal frequency ω) for different points (spatial dimension x) in the field (phase per element per frequency) to produce a map of the variation (aberration map)); and 
a display adapted to display the map of the phase variation (Fig 9; see para. 0134 – “In some embodiments, a multi-element transducer array 104 receives ultrasound, software or hardware estimates aberration, and software predicts the aberrated ultrasound beam shape, an image of which is then displayed.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator and the display, as disclosed in Liu in view of Cooley, by having the phase aberration estimator, in where the phase variation corresponding to a variation in the phase of an angular spectrum in the frequency domain for the different points in the field, and to produce a map of the variation, and by having a display adapted to display the map of the phase variation, as disclosed in Shi. One of ordinary skill in the art would have been motivated to make this modification in order to improve the location of ultrasound reception/transmission or correct beamforming, as taught in Shi (see Abstract). 

	Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and Shi, as applied to claim 1 above, and in further view of Brock-Fisher et al. (US 20050148874 A1, published July 7, 2005), hereinafter referred to as Brock-Fisher. 
Regarding claim 4, Liu in view of Cooley and Shi teaches all of the elements disclosed in claim 1 above, and 
Shi further teaches wherein the phase aberration estimator is further adapted to take a Fourier transform of the dataset in order to derive an angular spectrum in the frequency domain for said different points in the image field (see para. 0151-0152 – “Fourier-transforming Asent(x,ω) over the lateral dimension in order to get the angular spectrum U(kx, z=0) (eq. (1)); Propagating the angular spectrum in order to get U(kx, z, ω) (eq. (3))…” where the Fourier transform is one-dimensional, not two-dimensional, and the angular spectrum in the frequency domain for said different points in the image field is equated x, z, ω) after Fourier transform, where kx is spatial frequency (frequency domain) and z is depth (different points in the image field)). 
Liu in view of Cooley and Shi teaches wherein the phase aberration estimator is further adapted to take a Fourier transform of the dataset in order to derive an angular spectrum in the frequency domain for said different points in the image field, but Liu in view of Cooley and Shi does not explicitly teach wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the dataset in order to derive an angular spectrum in the frequency domain.
Whereas, Brock-Fisher, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the dataset in order to derive an angular spectrum in the frequency domain (see para. 0100 – “When the subsystem of FIG. 18 is used for aberration correction, 12x12 or 144 2D Fourier transforms are calculated for each data set. The Fourier transforms can be done over 20 steering angles, 4 in elevation and 5 in azimuth.” Where Fourier transform processor 64 of susbsystem 18 (phase aberration estimator) takes 2D Fourier transforms of each dataset). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Fourier transform, as disclosed in Liu in view of Cooley and Shi, by having the Fourier transform be two-dimensional, as disclosed in Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to provide aberration correction during three-dimensional imaging, as taught in Brock-Fisher (see para. 0100). 
Furthermore, regarding claim 5, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to estimate the phase of the derived angular spectrum (see para. 0096 – “The equalized data sets are back propagated by Fourier transformation of each data set by a Fourier transform processor 64. The purpose of back propagation is to make a comparison of signals in the aperture domain. It is desirable to estimate aberration effects in the aperture domain, as this is the domain in which the corrections can be applied (e.g., gain and/or phase adjustment of each element in the active aperture).”; 
Furthermore, regarding claim 6, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to calculate a cross correlation function of the angular spectrum between different spatial frequencies (Fig. 18; see para. 0097 – “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66. The comparison can be done by taking a ratio of the baseband signals, using a phase detector, taking a ratio of amplitude demodulated signals, or a cross-correlation of the two signals. The complex ratio of the back-propagated data sets gives measured aberration correction values for both gain and phase correction.” cross correlation function (complex ratio) of different spatial frequencies (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)). 
The motivation for claims 5-6 was shown previously in claim 4.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, and Brock-Fisher, as applied to claim 6 above, and in further view of Kanda et al. (US 5348013 A, published September 20, 1994), hereinafter referred to as Kanda. 
Regarding claim 8, Liu in view of Cooley, Shi, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.

Whereas, Kanda, in the same field of endeavor, teaches the phase aberration estimator is further adapted to integrate differential phase values to yield absolute phase over the range of spatial frequencies (see col. 14, lines 9-15 – “…also an accumulating process unit 52 for accumulating each of the output signals from the phase difference detecting unit 51 so as to obtain a distribution of arrival time differences (phase differences) among these reception signals reflected from a certain portion within the biological body, i.e., ultrasonic echo signals or echo pulses.” Where integrating differential phase values is equated to accumulating the phase difference values, range of spatial frequencies equated to the reception signals reflected from a certain portion within the biological body). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, Shi, and Brock-Fisher, by having the processor integrate differential phase values to yield absolute phase over the range of spatial frequencies, as disclosed in Kanda. One of ordinary skill in the art would have been motivated to make this modification in order to improve image qualities of the acquired ultrasonic images with respect to unequal portions within the biological body based upon fluctuations in arrival times of the echo signals, as taught in Kanda (see col. 1, lines 16-20). 
Furthermore, regarding claim 9, Kanda further teaches wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies (Fig. 13-16; see col. 12, lines 29-45 – “The bias Judging circuit 126 judges the phase data based upon the phase difference data Δϕ and the threshold value “a” so as to determine a proper bias value. As a result of this judgement, the bias applying circuit 125 applies the proper bias value such as +2π to the phase data, whereby the discontinuity point contained in this phase data can be corrected, resulting in the continuous phase data. Then, the 
Furthermore, regarding claim 10, Kanda further teaches wherein the phase aberration estimator is further adapted to use the absolute phase to remove the phase of the angular spectrum (Fig. 13-16; see col. 12, lines 41-45 – “A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” use the absolute phase (final continuous phase data, phase difference data that was integrated and summed) to remove phase (discontinuities of phase data)).  
The motivation for claim 9-10 was shown previously in claim 8. 

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, and Brock-Fisher, as applied to claim 6 above, and in further view of Hirota (US 20050288583 A1, published December 29, 2005), hereinafter referred to as Hirota. 
Regarding claim 7, Liu in view of Cooley, Shi, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
Liu in view of Cooley, Shi, and Brock-Fisher teaches the phase aberration estimator, but Liu in view of Cooley, Shi, and Brock-Fisher does not explicitly teach wherein the phase aberration estimator is further adapted to smooth image speckle by averaging.
Whereas, Hirota, in an analogous field of endeavor, teaches wherein the phase aberration estimator is further adapted to smooth image speckle by averaging (Fig. 3, frame data averaging processor 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, Shi, and Brock-Fisher, by having the processor smooth image speckle by averaging, as disclosed in Hirota. One of ordinary skill in the art would have been motivated to make this modification in order to produce an image where the blood vessel wall and the blood vessel lumen are displayed clearly separate from each other, as taught in Hirota (see para. 0057). 

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, Brock-Fisher, and Hirota, as applied to claim 7 above, and in further view of Fukukita et al. (US 4754760 A, published July 5, 1988), hereinafter referred to as Fukukita. 
	Regarding claim 11, Liu in view of Cooley, Shi, Brock-Fisher, and Hirota teaches all of the elements disclosed in claim 7 above.
	Liu in view of Cooley and Shi, Brock-Fisher, and Hirota does not explicitly teach wherein the phase aberration estimator is further adapted to compute differential phase between points at different depths in the image field. 
Whereas, Fukukita, in an analogous field of endeavor, teaches wherein the phase aberration estimator is further adapted to compute differential phase between points at different depths in the image field (Fig. 2, phase shift analysis section 26; see col. 9, lines 25-30 – “…the states of the pulse driver sections are altered and signals are received from different depths within the specimen 40, from which the differential phase shift amount and the differential spectral shift amount are obtained…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of 
Furthermore, regarding claim 12, Fukukita further teaches wherein the phase aberration estimator is further adapted to compute differential phase between points at the same lateral location but at different depths in the image field (see col. 8, lines 8-13 – “…the difference in the phase shift amount at depth b and depth a, i.e., the differential phase shift amount Δϕ,…Eq.(10) are calculated by the phase shift analysis section 26 and stored in memory 28.” Where the difference in phase shift amount is equated to differential phase between points).  
The motivation for claim 12 was shown previously in claim 11.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, Brock-Fisher, Hirota, and Fukukita, as applied to claim 11 above, and in further view of Baba et al. (US 7828731 B2, published November 9, 2010), hereinafter referred to as Baba. 
Regarding claim 13, Liu in view of Cooley, Shi, Brock-Fisher, Hirota, and Fukukita teaches all of the elements disclosed in claim 11 above. 
Liu in view of Cooley, Shi, Brock-Fisher, Hirota, and Fukukita does not explicitly teach wherein the phase aberration estimator is further adapted to fit the differential phase using a least mean square estimator to find the local curvature of the phase. 
Whereas, Baba, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to fit the differential phase using a least mean square estimator to find the local curvature of the phase (see col. 9, lines 63-66 – “That is, the phase differences between each channel are calculated, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, Shi, Brock-Fisher, Hirota, and Fukukita, by having the processor fit the differential phase using a least mean square estimator to find the local curvature of the phase, as disclosed in Baba. One of ordinary skill in the art would have been motivated to make this modification in order for the average speed of sound in mediums included in the path to the focal point to be found, as taught in Baba (see col. 10, lines 1-7). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, Shi, Brock-Fisher, Hirota, Fukukita, and Baba, as applied to claim 13 above, and in further view of He et al. (US 20030100833 A1, published May 29, 2003), hereinafter referred to as He. 
Regarding claim 14, Liu in view of Cooley, Shi, Brock-Fisher, Hirota, Fukukita, and Baba teaches all of the elements disclosed in claim 13 above.
Liu in view of Cooley, Shi, Brock-Fisher, Hirota, Fukukita, and Baba does not explicitly teach wherein the phase aberration estimator is further adapted to convert the differential phase values to color values by means of a look-up table.
Whereas, He, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to convert the differential phase values to color values by means of a look-up table (see para. 0098 – “In a preferred embodiment, a look up table may be used, but is not limited to, in order to convert the phase shift to a color index.” Where phase shift is equated to differential phase, color index is equated to color values). 

Furthermore, regarding claim 15, He further teaches wherein the phase aberration estimator is further adapted to form a color map of the color values for display (see para. 0098 – “In a preferred embodiment, a look up table may be used, but is not limited to, in order to convert the phase shift to a color index. Color averaging is then performed per step 126. Per step 128 the phase shift represented in scan coordinates is transformed or converted to raster coordinates using, for example, but is not limited to, interpolation methods. The resultant color images are superpositioned on the B-mode image in step 130.”). 
The motivation for claim 15 was shown previously in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wright et al. (US 5928152 A, published July 27, 1999) discloses an ultrasound imaging system where trapezoidal integration approximates the integral of a function by accumulating the areas of trapezoids, and calculates the trapezoidal approximation to the continuous differential phase correction values. 
Zhu et al. (US 5935068 A, published August 10, 1999)
Hwang et al. (US 20140371774 A1, published December 18, 2014) discloses an ultrasound system that applies a 2D Fourier transform to a first transmitted acoustic field to compute a first angular spectrum in a first plane, and calculates a second angular spectrum by correcting a phase change due to a distance difference between the first plane and a second plane based on angular spectrum in the first plane. 
Cooley et al. (US 8137272 B2, published March 20, 2012) discloses an ultrasound imaging system with a transmit beamformer and multiline receive beamformer.  
Schwartz et al. (US 20080114255 A1, published May 15, 2008) discloses an ultrasound imaging system that uses synthetic transmit focusing to sequentially acquire data sets to combine into a resultant image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793